Title: From George Washington to Elias Boudinot, 18 September 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir,
                     Rocky Hill Sepr 18th 1783.
                  
                  The Resolve of Congress, enclosed in Your Excellency’s favor of Yesterday, for permitting me to have access to the Secret Papers of Congress, under the same injunctions as Members; is a high & honourable testimony of the confidence reposed in me by that Honble Body, and is only to be equalled by the polite, and flattering expressions with which you have accompanied it.  I have the honor to be with the greatest Respt Yr Excellys Most Hble & Obedt Servt
                  
                     Go: Washington
                  
               